Order entered October 28, 2022




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00393-CR

                  ANTHONY DAVID MARONEY, Appellant

                                          V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 59th Judicial District Court
                          Grayson County, Texas
                      Trial Court Cause No. 073585

                                     ORDER

      Before the Court are appellant’s October 13, 2022 motion to abate the appeal

and appellate counsel’s October 17, 2022 motion to withdraw as attorney of

record. Appellant’s pro se motion complains about the effectiveness of counsel’s

representation and requests an abatement to either allow appellant to review the

record himself and file a pro se brief or else to appoint new counsel. Counsel’s

motion to withdraw states the motion was filed “so that Appellant may be

represented by counsel of his choice.”
      We GRANT appellate counsel’s motion to withdraw as attorney of record.

We DIRECT the Clerk to remove Jeromie Oney as counsel for appellant.

      We GRANT appellant’s motion to abate. We ORDER the trial court to

conduct a hearing and make findings of fact regarding (1) whether new counsel

should be appointed to represent appellant; (2) whether appellant wishes to waive

his right to counsel on appeal and proceed pro se: (3) if appellant does desire to

proceed pro se, whether his waiver of the right to counsel on appeal is made

voluntarily, knowingly, and intelligently; (4) whether any decision by appellant to

waive counsel on appeal and proceed pro se is in the best interest of appellant and

the State; and (5) whether appellant is fully aware of the dangers and disadvantages

of self-representation.

      If the trial court determines that new counsel should be appointed, we

ORDER the trial court to appoint new counsel to represent appellant in this appeal

and to transmit a supplemental clerk’s record containing the trial court’s findings

of facts and the order appointing new counsel to this Court within THIRTY

DAYS of the date of this order.

      If the trial court determines that appellant should be allowed to represent

himself pro se, we ORDER the trial court to make arrangements to furnish

appellant with a paper copy of the clerk’s and reporter’s records in the above case

(with the exception of any CDs or DVDs which are not allowed by regulations of



                                        –2–
the Texas Department of Criminal Justice) and to transmit a supplemental clerk’s

record containing the trial court’s findings of facts to this Court within THIRTY

DAYS of the date of this order.

      We DIRECT the Clerk of the Court to send copies of this order to the

Honorable Larry A. Phillips, Presiding Judge, 59th Judicial District Court; Jeromie

Oney; Karla R. Baugh, assistant criminal district attorney; and appellant Anthony

David Maroney, TDCJ No. 02405570, Lewis Unit, 777 FM 3497, Woodville,

Texas 75990.

      We ABATE this appeal to allow the trial court to comply with this order.

The appeal will be reinstated when the supplemental clerk’s record is received or

the Court deems it appropriate to do so.


                                                 /s/   LANA MYERS
                                                       JUSTICE




                                           –3–